439 F.2d 700
UNITED STATES of America, Appellee,v.Carl Ernest JOHNSON, Jr., Appellant.
No. 26247.
United States Court of Appeals Ninth Circuit.
Feb. 22, 1971.

Carl E. Stewart, Hollywood, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Richard H. Kirschner, Asst. U.S. Atty., Los Angeles, Cal., for appellant.
Before CHAMBERS, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
Johnson refused induction into the military service at a reception center.  There for the first time he began to assert he was a conscientious objector and to plead that he was about to become a father.


3
After the refusal, he did file his claims with the local board.  That was too late. See Blades v. United States, 9 Cir., 407 F.2d 1397.


4
Also, there was a failure to exhaust administrative remedies.